Case 2:13-cr-20764-PDB-DRG ECF No. 851, PageID.12169 Filed 08/12/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.                                                 Case No. 13-cr-20764
                                                    Paul D. Borman
 BRYAN SORRELL,                                     United States District Judge

       Defendant.                      /

  ORDER DENYING DEFENDANT BRYAN SORRELL'S MOTION FOR
 COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

       On July 7, 2020 Defendant Bryan Sorrell filed a Motion for Compassionate

 Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which requires that

 "extraordinary and compelling reasons warrant such a reduction."

       Defendant was convicted by a jury of RICO Conspiracy, 18 U.S.C. §

 1962(d), Assault With a Dangerous Weapon in Aid of Racketeering, 18 U.S.C. §

 1959(a)(3) and 2, Conspiracy to Commit Assault With a Dangerous Weapon in

 Aid of Racketeering, 18 U.S.C. § 1959(a)(6), Use and Carry of a Firearm During

 and in Relation to a Crime of Violence (Firearm Discharged), 18 U.S.C. §

 924(c)(1)(A)(iii), and Conspiracy to Commit Murder in Aid of Racketeering, 18

 U.S.C. § 1959(a)(5). (ECF No. 847, p. 2.)

       He was sentenced to 252 months imprisonment, followed by three years of

 supervised release. Defendant is presently incarcerated at FCI-Milan.

                                           1
Case 2:13-cr-20764-PDB-DRG ECF No. 851, PageID.12170 Filed 08/12/20 Page 2 of 4




       Defendant contends that he is reforming himself while in the Bureau of

 Prisons (BOP) by taking advantage of many BOP programs and classes, and that

 he has no record of prison discipline.

       Defendant Sorrell "is 33 years old and is in mostly good health for now, but

 does suffer from asthma, and needs to use an inhaler four times a day." "He has

 been evaluated by the BOP as a low pattern risk score." (Defendant's Motion for

 Compassionate Release, ECF No. 841, 7-20-2020, Page ID 12025.)

       The Government concedes that he has exhausted the necessary prerequisite

 to filing a claim in this Court under 18 U.S.C. § 3582(c)(1)(A).

       Defendant acknowledges that none of the four circumstances listed in

 Sentencing Guideline § 1B1.13 as constituting "extraordinary and compelling

 reasons" apply in his case, to-wit:

              (1)     His medical condition;

              (2)     His age;

              (3)     Family circumstances;

              (4)     Other reasons as determined by the director of the
                      Bureau of Prisons (BOP).

 (Id. at p. 12027).

       The fact that Defendant has a Body Mass Index of 33.8%, and also uses an

 asthma inhaler four times a day, does not amount to a serious medical condition

 under U.S.S.G. § 1B1.13, cmt. app. note 1(A)(ii)(I).
                                           2
Case 2:13-cr-20764-PDB-DRG ECF No. 851, PageID.12171 Filed 08/12/20 Page 3 of 4




       What Defendant contends is that the COVID-19 pandemic and the BOP's

 inadequate response, indeed indifference to it, qualify as extraordinary and

 compelling reasons to grant compassionate release.

       Defendant Sorrell's conduct in his criminal convictions were extremely

 violent, dangerous and harmful. As a member of the Phantom Outlaw Motorcycle

 Club (Phantom), he shot rival Leon McGee in the face, assaulted others, and

 conspired to commit murder.

       He does not satisfy the 18 U.S.C. § 3553(a) factors which the Court must

 consider under 18 U.S.C. § 3582(c)(1)(A) as they relate to his case:

              (1)   The nature and circumstances of this offense were
                    extremely violent and harmful.

              (2)   There is a need for the long sentence the Court
                    imposed to promote respect for the law, provide
                    just punishment, adequately deter criminal
                    conduct, and to protect the public from further
                    crimes by Mr. Sorrell, notwithstanding his good
                    conduct in a prison environment.

       In response to his accusations regarding the BOP's response to the COVID-

 19 pandemic, this Court notes that the United States Court of Appeals for the

 Sixth Circuit recently noted: "The BOP has in fact put in place and updates its

 protocols to address the novel risks from COVID-19." Wilson v. Williams, 961

 F.3d 829, 844 (6th Cir. 2020). Further, as of August 3, 2020, the COVID-19

 statistics at FCI-Milan are three confirmed positives (two inmates and one staff).
                                          3
Case 2:13-cr-20764-PDB-DRG ECF No. 851, PageID.12172 Filed 08/12/20 Page 4 of 4




 These statistics support the reality that the BOP has acted responsibly in dealing

 with the COVID-19 pandemic at FCI-Milan.

       Also, considering the Policy Statement contained in Sentencing Guideline §

 1B1.13: Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A), the

 Court concludes that there are no extraordinary and compelling reasons that

 warrant a reduction in Defendant's sentence and compassionate release, and that if

 released, he would still be a danger to the safety of the community under 18 U.S.C.

 § 3142(g).

       Accordingly, the Court denies Defendant Bryan Sorrell's Motion for

 Compassionate Release.

       SO ORDERED.

 DATED: August 12, 2020                 s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE




                                           4
